[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2339
                       ARTHUR JACKSON,

                    Plaintiff, Appellant,

                              v.

   RALPH C. MARTIN, II; CHARLES J. BARTOLONI; KEVIN CURTIN;
         MICHAEL CHINMAN; MATTHEW M. ROSINI; JOHN DOE;
       TANIS M. YANNETTI; EUGENE HURLEY; COMMONWEALTH OF
                MASSACHUSETTS; THOMAS F. REILLY,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                            Before

                  Torruella, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.



     Arthur Jackson on brief pro se.
     Merita A. Hopkins, Corporation Counsel, and William J.
Donahue, Assistant Corporation Counsel, City of Boston Law
Department, on brief for appellee Eugene Hurley.
     Thomas E. Reilly, Attorney General, and Elizabeth Klein
Frumkin, Assistant Attorney General, on brief for the
Prosecutorial appellees and the Commonwealth of Massachusetts.
                          July 10, 2001



           Per Curiam.    Arthur Jackson appeals the district

court's dismissal of his complaint pursuant to Fed. R. Civ.

P. 12(b)(6).   We review such a dismissal de novo.    Calero-

Colon v. Betancourt-Lebron, 68 F.3d 1, 2 n.3 (1st Cir.

1995).    The district court dismissed the complaint without

prejudice, as premature under Heck v. Humphrey, 512 U.S. 477

(1994).    We have considered the parties' briefs and the

record on appeal.     We affirm, essentially for the reasons

stated in the district court's Memorandum and Order, dated

September 11, 2000.

           On appeal, Jackson refocuses his claim specifically

to the 28 day period between his detention on the armed

robbery warrant (January 2, 1997) and the grant of his new

trial motion on the receiving stolen property conviction

(January 30, 1997).      This newly emergent argument was not

made to the district court below and, therefore, is waived.

See United States v. Slade, 980 F.2d 27, 31 (1st Cir. 1992)

("a party is not at liberty to articulate specific arguments

for the first time on appeal simply because the general

issue was before the district court").    This appeal does not

warrant excusing the raise-or-waive rule.   Jackson is unable

                               -2-
to show actual, compensable injury, see Heck v. Humphrey,

512 U.S. at 487 n.7, because, should he be convicted of the

armed robbery charges, he will be credited with the time

served   during   this   28   day   period   (indeed,   he   will   be

credited with the entire period he served on the receiving

stolen property conviction) towards any sentence he might

receive on the armed robbery charges.

          Affirmed.




                                -3-